In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered March 29, 1972 in favor of defendant, upon the trial court’s dismissal of the complaint at the close of the ease at a jury trial of the issue of liability only. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeal did not present questions of fact. In our opinion, the evidence adduced at the trial of the issue of liability presented questions of fact with respect to defendant’s alleged negligence and plaintiff’s possible contributory negligence. Plaintiff was entitled to have those questions resolved by the jury and not the court (see McDonald v. Metropolitan St. Ry. Co., 167 N. Y. 66, 70). Rabin, P. J., Munder, Latham, Shapiro and Christ, JJ., concur.